                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS V. DURAN,                           :   CIVIL ACTION NO. 4:14-CV-2047
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
COUNTY OF CLINTON,                         :
                                           :
                    Defendant              :

                                 MEMORANDUM

      The parties filed a bevy of pretrial motions in advance of their upcoming civil

trial. Defendant County of Clinton (the “County”) filed an omnibus motion (Doc.

70) in limine seeking to preclude certain testimony and evidence as well as two

motions (Docs. 90, 93) to quash trial subpoenas. Plaintiff Thomas V. Duran

(“Duran”) filed a motion (Doc. 68) in limine to exclude expert witness testimony and

a motion (Doc. 79) for spoliation sanctions.

I.    Factual Background & Procedural History1

      The County is governed by a three-member Board of Commissioners that

was comprised at all relevant times of former defendants Robert Smeltz, Joel Long,

and Jeffrey Snyder (“Commissioner Snyder”). Duran, 2019 WL 1424572, at *1. The

commissioners were members of the seven-person Clinton County Prison Board



      1
        The court issued a memorandum opinion and order on the motion for
summary judgment filed by the County and three former individual defendants.
See Duran v. County of Clinton, No. 4:14-CV-2047, 2019 WL 1424572 (M.D. Pa. Mar.
29, 2019). The factual background of this case is more fully detailed in that prior
opinion, familiarity with which is presumed. We reiterate certain facts pertinent to
the instant motions in the following factual narrative.
(the “Prison Board”) which oversees the Clinton County Correctional Facility

(the “Facility”) and recommends Facility personnel decisions to the Board of

Commissioners for approval. Id. at *2. Commissioner Snyder was the Prison Board

chairman in 2012, and Duran served as warden of the Facility pursuant to a five-

year employment contract that expired on November 5, 2012. Id.

      Duran experienced numerous and significant health issues during his tenure

as warden. Id. Between 2008 and 2011, he required multiple periods of time away

from work to recover from eight surgeries. Id. Duran notified the Prison Board by

interoffice memo dated October 5, 2012, that he scheduled a shoulder surgery for

October 29 and required corresponding medical leave. Id. at *5. At a public

meeting on October 24, 2012, the Prison Board voted to suspend Duran with pay for

the duration of his employment contract and then terminate him. Id. The County

contends that Duran was fired because of his poor management of the Facility and

its finances. Id.; see id. at *2-4. Duran believes his termination stemmed from

Commissioner Snyder’s discriminatory animus toward Duran’s disabilities and age.

      Duran commenced this action on October 23, 2014. After Rule 56 motion

practice, this matter is proceeding to trial on the following claims against the

County: retaliation in violation of the Family Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq. (Count I), discrimination and retaliation in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. (Counts III, IV),

and discrimination in violation of the Age Discrimination in Employment Act, 29

U.S.C. § 621 et seq. (Counts V, VI). Jury selection and trial are scheduled for

August 12, 2019. Duran and the County have each filed several pretrial motions.


                                            2
II.   Discussion

      The County moves to preclude Duran from introducing evidence or

testimony relating to: (1) a former employee’s termination from the County’s

employ; (2) Duran’s anticipated position that he occasionally worked from home as

an ADA accommodation; (3) Commissioner Snyder’s purported discriminatory

animus toward Duran on account of his disabilities; and (4) the destruction of

County emails in June 2014.2 Duran requests spoliation sanctions and an adverse

inference against the County concerning this alleged intentional destruction. The

County also moves to quash trial subpoenas issued to witnesses whose proffered

testimony would concern the former employee’s discharge and the destruction of

the County’s emails. We take these issues in turn.

      A.     Evidence Concerning Treatment of Similarly Situated Employee

      Duran has identified Connie Eck (“Eck”) as a similarly situated employee

against whom he believes the County also discriminated on the basis of disability.

The County seeks to exclude any evidence pertaining to Eck’s termination from

trial. (Doc. 71 at 4). It contends that the evidence is irrelevant to Duran’s claims

that the County, through its Prison Board, retaliated against him for requesting

medical leave, in violation of the FMLA and the ADA, and otherwise discriminated

against him because of his disability. (See Doc. 55 ¶¶ 58, 74, 80-81, 88, 96).


      2
         Duran filed a motion (Doc. 68) in limine to preclude any expert witness
testimony not identified prior to the close of discovery. The County represents
that it will not produce any expert witnesses at trial. (Doc. 81 at 1). We will deny
Duran’s motion as moot without prejudice to his right to refile same in the event
circumstances change and the County expresses an intent to introduce expert
witness testimony at trial.


                                            3
      To prevail on his FMLA and ADA claims, Duran must establish that the

County’s proffered justifications for firing him were pretext for discrimination. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 804-05 (1973); Lichtenstein v. Univ.

of Pittsburgh Med. Ctr., 691 F.3d 294, 302 (3d Cir. 2012); Shaner v. Synthes, 204 F.3d

494, 500-01 (3d Cir. 2000). “Evidence of an employer’s conduct towards other

employees” is both relevant and admissible to prove pretext. Ansell v. Green Acres

Contracting Co., 347 F.3d 515, 521 (3d Cir. 2003); Becker v. ARCO Chem. Co., 207

F.3d 176, 194 n.8 (3d Cir. 2000) (collecting cases). This evidence tends to fall into

two categories of proof: “that the [County] treated other, similarly situated persons

out of [Duran’s] protected class more favorably, or that the [County] has

discriminated against other members of [Duran’s] protected class or other

protected categories of persons.” Ansell, 347 F.3d at 521 (quoting Fuentes v.

Perskie, 32 F.3d 759, 765 (3d Cir. 1994)).3

      Duran contends that Eck falls in the second category, that is, that she was

likewise discriminated against by the County on the basis of disability. By way of

background, Eck was initially hired as a corrections officer in 2004 and later became




      3
        Duran clarifies in his brief in opposition that he intends to introduce
evidence concerning Eck’s termination “not as character evidence, but rather as
direct evidence of Defendants’ modus operandi and motive.” (Doc. 72 at 6). We are
unconvinced that one prior instance of alleged discrimination is sufficient to
establish an employer’s modus operandi. However, evidence concerning Eck’s
discharge may be admissible under Federal Rule of Evidence 404(b), in the
employment discrimination context, for the non-propensity purpose of
“establishing or negating discriminatory intent.” Ansell, 347 F.3d at 521.

                                              4
the Facility’s laundry supervisor. (Doc. 72-3, Eck Depo 11:12-15).4 In March 2012,

the laundry supervisor position was eliminated and Eck returned to a corrections

officer role working six days a week on the night shift. (Id. at 11:21-12:5, 12:21-14:9,

14:21-25, 15:11-19, 15:24-16:3). According to a doctor’s note dated March 26, 2012,

Eck suffered from “longstanding anxiety and depression” and the severity of her

symptoms limited her to a “40-hour work week” schedule. (Id. at 17:17-18:2). A

second doctor’s note dated April 18, 2012—which Eck testified that she gave to a

supervisor at the Facility—attributed a worsening of her health conditions to “the

change in hours, change in responsibilities[,] and increased interactions with

inmates” associated with her new corrections officer position. (Id. at 19:3-16, 19:25-

20:17). On April 26, 2012, the Board of Commissioners voted to confirm the

termination of Eck effective April 20. (See id. at 21:25-22:17). A notice dated April

22, 2012, indicates that Eck’s last day of employment at the Facility was April 16 and

that she was terminated because “she could not perform the job.” (Doc. 72-4 at 1;

Eck Dep. 26:17-28:18).

      The evidence reflects notable similarities between the Prison Board’s

treatment of Duran and of Eck. In October 2012, the Prison Board suspended

Duran with pay for the duration of his employment contract and then terminated

him approximately three weeks after Duran provided notice of his shoulder surgery


      4
         Deposition transcripts have been filed by the parties at numerous, separate
docket entries. We will cite to full deposition transcripts as “[Name] Dep.,” without
repeating the docket entry citation passim. We employ this citation convention for
any full deposition transcripts cited throughout this memorandum. To the extent
partial deposition transcripts are cited, we will retain docket entry citations for ease
of location.


                                            5
and his need for medical leave. Duran, 2019 WL 1424572, at *5. Six months prior,

the County terminated Eck’s employment as a corrections officer effective two days

after she provided the Facility with a doctor’s note indicating that her new work

schedule and responsibilities were exacerbating her mental and physical health

issues. (Eck Dep. 19:3-20:17, 21:25-22:17). Eck’s discharge notice states that her last

day of employment was April 16, 2012, two days before she supposedly furnished the

Facility with her doctor’s note. (Doc. 72-4 at 1; Eck Dep. 22:1-13, 26:17-28:3). Both

Duran and Eck were fired in close temporal proximity to when they identified their

disabilities and need for accommodations, and their respective discharges were

approved by the same commissioners acting on behalf of the County.

      We find that the parallels between the County’s termination of Eck and

Duran support admission of Eck’s testimony and documentary evidence as relevant

to prove the County’s discriminatory posture toward individuals with disabilities.

We are unpersuaded by the County’s blanket assertion that introduction of such

evidence will “likely [] create a trial within a trial.” (Doc. 71 at 4). Eck’s testimony

and related documentary evidence are probative of the County’s discriminatory

intent, and the mere fact that such evidence may be harmful to the County’s case

does not render it unfairly prejudicial. For all of these reasons, we will deny the

County’s motion in limine to exclude evidence and testimony concerning Eck’s

termination without prejudice to the County’s right to raise appropriate objections

to proffered evidence or testimony at trial. We will also deny the County’s motion to

quash the trial subpoena issued to Eck.




                                            6
      B.     Evidence Concerning Reasonable Accommodation

      The County next moves to preclude Duran from introducing evidence or

argument that he worked from home as a reasonable accommodation under the

ADA. (Doc. 71 at 6). This request is essentially a challenge to the strength of

Duran’s evidence. A motion in limine is “designed to narrow the evidentiary issues

for trial and to eliminate unnecessary trial interruptions,” Bradley v. Pittsburgh Bd.

of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990) (citation omitted), and is not a vehicle for

testing the sufficiency of a party’s evidence as to a particular claim or defense,

Bowers v. NCAA, 563 F. Supp. 2d 508, 532 (D.N.J. 2008) (citation omitted).

      Neither of Duran’s ADA claims is premised on the County’s failure to

accommodate a request to work from home following Duran’s shoulder surgery in

October 2012. (See Doc. 55). However, evidence that the County (and its agents)

knew of Duran’s historical need for accommodations following his various surgeries

may be relevant to establishing the County’s discriminatory intent. Evidentiary

determinations of this nature are best reserved for trial to allow the court to assess

the probative value of the evidence as well as any potential for unfair prejudice

arising from its introduction, and to rule in proper context. Moreover, the County is

free to cross examine Duran on any matters it believes he testified to inaccurately.

We will deny the County’s motion on this issue without prejudice to the County’s

right to reassert its objection at a more appropriate time.

      C.     Evidence of Commissioner Snyder’s Alleged Discriminatory Animus

      The County seeks to preclude Duran from offering evidence or testimony as

to Commissioner Snyder’s purported discriminatory animus toward him on the


                                            7
ground that any such evidence would be purely speculative. (Doc. 71 at 10). A

witness generally must have personal knowledge of a matter in order to testify as

to that matter. FED. R. EVID. 602. A party must introduce sufficient evidentiary

support of the witness’s personal knowledge, which may include the witness’s own

testimony, before the witness may testify on a subject. Id. A non-expert witness

may testify in the form of a lay opinion if that opinion is “rationally based on the

witness’s perception” and will assist the jury in either determining a fact in issue or

understanding the balance of that witness’s testimony. FED. R. EVID. 701. The

admission of lay opinion testimony is favored when it is “well founded on personal

knowledge and susceptible to specific cross-examination.” Lightning Lube, Inc.

v. Witco Corp., 4 F.3d 1153, 1175 (3d Cir. 1993) (quoting Teen-Ed, Inc. v. Kimball

Int’l, Inc., 620 F.2d 399, 403 (3d Cir. 1980)); see also United States v. Stadtmauer,

620 F.3d 238, 262 (3d Cir. 2010). A witness may not offer lay opinion testimony that

usurps the factfinding role of the jury by “merely tell[ing] the jury what result to

reach.” United States v. Fulton, 837 F.3d 281, 291 (3d Cir. 2016).

      The County points to Duran’s deposition testimony, during which Duran

indicated that he was “speculating” that Commissioner Snyder terminated him

because of his disabilities. (Doc. 71 at 11-13 (quoting Doc. 71-1, Duran Dep. 28:22-

29:16, 32:22-33:15, Apr. 10, 2018 (“Duran Dep. II”))). Duran explained that his belief

derived from the timing and circumstances of his termination and the absence of

any other explanation for the decision. (See id. at 32:22-33:8). Duran also identifies

other circumstantial evidence that informed his belief that Commissioner Snyder

acted with discriminatory animus toward Duran’s disabilities. For example,


                                            8
Commissioner Snyder allegedly instructed Duran that he needed to be present at

the Facility eight hours per day despite the fact that Duran was recovering from

double knee replacement surgery. (See id. at 34:2-35:5).

      We find the County’s request to be overly broad and premature. Without the

benefit of context at trial, we cannot determine which portions, if any, of Duran’s

proffered testimony will have the requisite evidentiary foundation to be permissible

lay opinion. And the County will have ample opportunity to cross examine Duran

on any proper lay opinion he offers at trial. We will deny the County’s motion to

exclude evidence and testimony of Commissioner Snyder’s alleged discriminatory

animus without prejudice to the County’s right to raise this objection at trial during

Duran’s testimony.5

      D.     Evidence Concerning Lost Emails

      The parties spill much ink over the County’s loss of certain emails and how

to address that loss for purposes of trial. According to evidence submitted by the

parties, on June 20, 2014, County employee Ernie Jackson inadvertently “pushed

the wrong button” during server maintenance causing “a catastrophic loss of [the

County’s] email system.” (Doc. 79-4 at 11, Snyder Dep. 15:24-16:6; Doc. 84-1 at 2-3;


      5
        The County invokes without explanation Federal Rules of Evidence 402 and
403 in support of its motion in limine. (See Doc. 71 at 10). To succeed on his ADA
disparate treatment claim, Duran must prove that he suffered an adverse
employment action as a result of discrimination. Shaner, 204 F.3d at 500 (citations
omitted); see Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010)
(citing Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999)). Therefore,
evidence and testimony from which the jury could infer discriminatory animus is
relevant to a material fact at issue and the probative value of such evidence
outweighs any risk of prejudice to the County as long as admission thereof does not
violate any other evidentiary rules.


                                           9
Doc. 79-4 at 9). This “critical failure” impacted all County employees including

those working for the Board of Commissioners, the Prison Board, and the Facility.

(See Doc. 84-1 at 2-3; Doc. 79-4 at 9). In 2016, Duran requested all emails relevant to

his termination sent or received by the commissioners between January 1 and

December 21, 2012. (See Doc. 79-4 at 9; Doc. 84-1 at 1). The County responded that

any emails responsive to Duran’s request were destroyed on June 20, 2014. (Doc.

79-4 at 9; Doc. 84-1 at 1).

              1.     Spoliation Sanctions

       Duran seeks spoliation sanctions against the County for its destruction of

the potentially relevant emails. (Doc. 79). Spoliation occurs when a party destroys,

alters, fails to produce, or “fails to preserve evidence in instances where litigation

is pending or reasonably foreseeable.” Bull v. UPS, 665 F.3d 68, 73 (3d Cir. 2012)

(citations omitted). To establish spoliation occurred, the party seeking sanctions

must show that: (1) the ostensibly spoliated evidence was in the offending party’s

control; (2) “the evidence is relevant to the claims or defenses in the case”; (3) the

party with control of the evidence actually suppressed or withheld it; and (4) “the

duty to preserve the evidence was reasonably foreseeable to th[at] party.” Id.

(citing Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995)). An

unfavorable inference arises only when the spoliation of evidence “was intentional[]

and indicates fraud and a desire to suppress the truth.” Brewer, 72 F.3d at 334

(quoting 29 AM. JUR. 2D EVID. § 177).

       The County does not dispute that the emails sought by Duran were in its

control at the time of their destruction or that at least some of those emails may


                                           10
have been relevant to the instant litigation. (See Doc. 84 at 2). And the County’s

duty to preserve emails relevant to Duran’s job performance and termination

became reasonably foreseeable upon receipt of Duran’s October 27, 2012 notice of

representation and request to inspect his personnel file. (See Doc. 79-4 at 2-3).

However, Duran has not adduced any evidence that the County intentionally

destroyed relevant emails in violation of its duty to preserve.

      Nothing in the record indicates that the County’s loss of emails was the result

of anything other than an inadvertent error during server maintenance. (Doc. 84-1

at 2-3; Doc. 79-4 at 9; Snyder Dep. 15:24-16:6). This event impacted all County

employees, not just those working for the Board of Commissioners, the Prison

Board, and the Facility. (See Doc. 84-1 at 2-3; Doc. 79-4 at 9). Duran requested

email records from the time period of January 1 to December 21, 2012, after the

County lost all historical emails predating June 20, 2014. (See Doc. 79-4 at 9;

Doc. 84-1 at 1). It is beyond peradventure that the County did not destroy years of

emails countywide merely to suppress evidence in this matter. We find that the

County did not intentionally destroy the subject email evidence.

      Duran also invokes Federal Rule of Civil Procedure 37 in support of his

request for sanctions. Rule 37 permits the court to sanction a party if electronically

stored information “that should have been preserved in the anticipation or conduct

of litigation is lost because [the] party failed to take reasonable steps to preserve it,

and it cannot be restored or replaced through additional discovery.” FED. R. CIV.

P. 37(e)(1). The County represents that it “took steps to ensure that emails relevant

to this case were not removed from its servers or automatically purged.” (Doc. 84


                                            11
at 2). Duran asseverates that the County failed to take reasonable measures to

preserve these emails. On the present record, we conclude that the County took

reasonable measures. In the exercise of caution, we also conclude that, to the

extent the County’s preservation measures could be construed as inadequate, the

County acted with simple negligence in preserving its electronically stored

information; consequently, we cannot determine absent conjecture whether any

relevant emails destroyed would have been prejudicial to Duran and not to the

County, and sanctions are inappropriate.

             2.     Motion in Limine

      The County seeks to exclude as irrelevant any evidence or testimony

concerning the destruction of emails. Evidence is relevant if it renders a material

fact either more or less probable than it would be absent the evidence. FED. R.

EVID. 401. Relevant evidence is, as a general rule, admissible. See FED. R. EVID.

402. Evidence should be excluded “if its probative value is substantially outweighed

by a danger” that its presentation at trial will, inter alia, unfairly prejudice a party,

confuse the issues in the case, or waste time and cause undue delay. FED. R.

EVID. 403.

      The County did not intentionally destroy or fail to preserve emails

concerning Duran’s employment and termination. And nothing in the record

supports a finding that these lost emails were clearly favorable to either party.

Therefore, we cannot conclude that evidence or testimony regarding destruction of

these emails will render any fact material to Duran’s claims in the matter sub judice

more or less probable. Moreover, presentation of such evidence is likely to confuse


                                            12
the salient issues and result in undue delay at trial. We will grant the County’s

motion in limine to exclude evidence and testimony about the lost emails.

             3.     Motion to Quash

      The scope of discovery is limited to “any nonprivileged matter that is

relevant to any party’s claim or defense.” FED. R. CIV. P. 26(b)(1). A court must, on

motion, quash or modify a subpoena that “subjects a person to undue burden.”

FED. R. CIV. P. 45(d)(3)(A)(iv). District courts within the Third Circuit also regularly

quash Rule 45 subpoenas that seek information falling outside the proper scope of

discovery as defined by Rule 26(b)(1). See, e.g., Saller v. QVC, Inc., No. 15-2279,

2016 WL 8716270, at *3-4 (E.D. Pa. June 24, 2016).

      The County moves the court to quash trial subpoenas issued to County

employees Suzy Watson and Ernie Jackson on the ground that their proffered

testimony pertains only to spoliation. (Doc. 91 at 3). Duran acknowledges that

these potential witnesses would only testify as to the destruction of the County’s

emails on June 20, 2014. (Doc. 92 at 3). As stated supra, the County did not engage

in spoliation of evidence and whether any of the destroyed emails contained

information favorable to a particular party is simply unknowable. Any testimony

offered by Suzy Watson or Ernie Jackson concerning the destroyed emails is thus

irrelevant to Duran’s claims, and requiring their attendance at trial would impose

upon them an undue burden. We will grant the County’s motion to quash these

subpoenas.




                                           13
IV.   Conclusion

      The court will deny as moot Duran’s motion (Doc. 68) in limine, grant in part

and deny in part the County’s motion (Doc. 70) in limine, deny Duran’s motion

(Doc. 79) for spoliation sanctions, grant the County’s motion (Doc. 90) to quash, and

deny the County’s motion (Doc. 93) to quash. An appropriate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:   July 3, 2019
